Citation Nr: 0401432	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  90-01 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).

(The issues of entitlement to service connection for prostate 
cancer, claimed as secondary to exposure to herbicides, a low 
back disorder, a sinus disorder, and status post fractures of 
the bones of the left foot, are the subject of another remand 
under the same docket number.)


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


WITNESSES AT HEARINGS ON APPEAL

Appellant, WN, JB and FL.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The veteran had active service in the Army from October 1966 
to September 1968. He is credited with service in the 
Republic of Vietnam from April 1967 to May 1968; however, he 
was confined from January 30, 1968, to March 4, 1968, 
pursuant to a special court-marital.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a   May 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In a September 1982 rating decision, the RO denied service 
connection for post-traumatic delayed stress.  In the May 
1989 rating decision, the RO confirmed a prior denial of a 
claim of service connection for PTSD.  

In February 1991, the veteran presented oral testimony before 
the undersigned Veterans Law Judge and two other members of 
the Board who are no longer employed at the Board; a 
transcript of that hearing has been associated with the 
claims file.

In April 1991, the Board issued a decision denying the 
veteran's claim for service connection for PTSD on the basis 
that the September 1982 rating decision was final and that 
there was no new factual basis warranting an allowance.  The 
veteran appealed the Board's decision to the United States 
Court of Veterans Appeals (Court) (now known as the United 
States Court of Appeals for Veterans Claims (CAVC)).  The 
CAVC, by Order dated in November 1992, vacated the Board's 
decision, and remanded the case to the Board for compliance 
with the VA's Motion for Remand.  

In March 1993, the veteran presented oral testimony before a 
member of the Board who is no longer employed at the Board; a 
transcript of that hearing has been associated with the 
claims file.

In August 1993, the Board remanded the claim of whether new 
and material evidence had been received to reopen the claim 
of service connection for PTSD to the RO for further 
development and adjudicative action.

In November 1996, the veteran presented oral testimony at a 
hearing at the RO before a hearing officer; a transcript of 
that hearing has been associated with the claims file.

In August 1997, the Board again remanded the claim of whether 
new and material evidence had been received to reopen the 
claim of service connection for PTSD to the RO for further 
development and adjudicative action.

In June 1998, the veteran, WN, JB, and FL presented oral 
testimony at a hearing at the RO before a hearing officer; a 
transcript of that hearing has been associated with the 
claims file.

In November 2000, the veteran's claims file was transferred 
to the VA RO in San Diego, California.

Because the veteran requested a hearing before a Veterans Law 
Judge in Washington, DC, in two VA Form 9's received by VA in 
2000, the Board scheduled the veteran for such a hearing to 
be conducted in December 2003.  In September 2003, the 
veteran withdrew his request for such a hearing.  
Accordingly, no further development with regard to a hearing 
is necessary.
 
Mr. Carpenter is the representative for the PTSD issue, and 
the veteran is unrepresented on the other issues on appeal, 
which are the subject of another remand under the same docket 
number.
The issue of service connection for PTSD is addressed in the 
remand portion of this decision.  

The issue of service connection for PTSD is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.

In the August 1993 remand, the Board noted that the RO in St. 
Louis, Missouri, should contact the veteran to determine 
whether he was trying to reopen a claim of service connection 
for a chronic, acquired psychiatric disorder other than PTSD.  
It does not appear that the RO contacted him on that 
question.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The VA RO in St. Louis, Missouri, denied entitlement to 
service connection for PTSD when it issued an unappealed 
rating decision in September 1982.

2.  The evidence added to the record since the September 1982 
rating decision bears directly and substantially upon the 
specific matter under consideration; is not cumulative or 
redundant; and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the September 1982 rating decision 
wherein the RO in St. Louis, Missouri, denied service 
connection for PTSD, which was the last final denial with 
respect to that issue, is new and material, and the veteran's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 
3.160, 20.302, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence that was of record prior to the September 1982 
rating decision, wherein the RO denied service connection for 
PTSD, is reported in pertinent part below.

Service medical records reflect that on the June 1966 
entrance examination, the veteran reported having had a 
history of nervous trouble and that the psychiatric 
evaluation was normal.  On the August 1968 separation 
examination, the veteran denied having had any psychiatric 
symptomatology and the psychiatric evaluation was normal.  

VA medical records from 1970 to 1982 contain no diagnosis of 
PTSD.
  
The evidence submitted subsequent to the September 1982 
rating decision is reported in pertinent part below.

VA medical records from 1985 to April 2003 contain numerous 
diagnoses of PTSD.

Criteria

Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 2002).  See 38 
C.F.R. § 3.104(a).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  See id.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett, 83 F.3d at 1383.
New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-46 (Fed. Cir. 2000) 
(upholding the first two prongs of the Colvin new and 
materiality test, while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the CAVC 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
CAFC decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  See 38 C.F.R. § 3.156(a) (2003).  
However, this change in the law is not applicable in this 
case because the veteran's claim was filed prior to August 
29, 2001, the effective date of the amendment.  See 66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001).

Service Connection

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson, 12 Vet. App. at 253.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

PTSD

A clear diagnosis of PTSD is no longer needed to substantiate 
a claim of service connection for PTSD.  Harth v. West, 14 
Vet. App. 1 (2000).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2003).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2003).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the CAVC noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM-
IV).  

The CAVC found that DSM-IV altered the criteria for assessing 
the adequacy of the stressor from an objective to a 
subjective basis.  The CAVC further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.

In West v. Brown, 7 Vet. App. 70 (1994), the CAVC held that 
the sufficiency of the stressor is a medical determination, 
and that, therefore, adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.

Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, however, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154(b) 
(West 2002); see also Cohen, 10 Vet. App. at 138; Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

"Engaged in Combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality. This 
definition does not apply to veterans who served in a general 
"combat area" or "combat zone", but did not themselves engage 
in combat with the enemy. VAOPGCPREC 12-99.

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  

Any evidence that is probative of the issue of whether a 
veteran engaged in combat may be used by a veteran to support 
a veteran's assertion that he was engaged in combat.

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b); Gaines v. West, 11 Vet. App. 
353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996); see also Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  Collette v. Brown, 82 F.3d 
389, 393 (Fed. Cir. 1996); Boyer v. West, 11 Vet. App. 477 
(1998); Wade v. West, 11 Vet. App. 202 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  38 U.S.C.A. § 5107.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  Id.

Analysis

The Board has duly considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), with regard to the issue of whether 
new and material evidence has been received to reopen a claim 
of service connection for PTSD.  

As there remains additional development of the claim of 
service connection for PTSD and because the claim is being 
remanded, discussion of the Board's duty to assist in light 
of the VCAA is premature at this time.  

Additionally, the Board need not discuss the limited 
application of the VCAA in the new and material evidence 
claim, given the favorable disposition of that issue as 
decided herein.

The VA medical records dated from 1985 to April 2003 are new 
and material evidence.  When the RO previously considered the 
veteran's claim in September 1982, it found that the 
evidentiary record did not show PTSD.  The more recent, 
above-mentioned records show a diagnosis of PTSD.

This additional evidence bears directly and substantially 
upon the specific matter under consideration; is not 
cumulative or redundant; and, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156.  

Therefore, the claim of entitlement to service connection for 
PTSD is reopened.


ORDER

The claim for service connection for PTSD is reopened.


REMAND

The Veterans Benefits Administration (VBA) AMC will be asked 
to accomplish additional necessary development - obtaining 
records, verifying stressors and affording the veteran a VA 
examination.

Accordingly, this case is REMANDED for the following action:

1.  The VBA AMC should obtain any 
temporary claims file for the veteran 
from the RO.

2.  The VBA AMC should ask the veteran's 
representative to identify all sources of 
treatment or evaluation, VA and non-VA, 
for the veteran regarding psychiatric 
symptomatology, including PTSD 
symptomatology, from April 2003 to the 
present.  After obtaining any necessary 
authorization, the VBA AMC should obtain 
any medical records not currently on 
file.  

3.  The VBA AMC should obtain the 
veteran's vocational rehabilitation file.

4.  The VBA AMC should contact the Social 
Security Administration and obtain all 
medical records and decision(s) 
pertaining all claims for Social Security 
disability benefits filed by the veteran.

5.  The VBA AMC should arrange for a VA 
special psychiatric examination by a 
psychiatrist to determine whether the 
veteran has PTSD and if present whether 
such is related to service.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should review the historical 
evidence in the claims folder.  The 
examiner should also elicit a detailed 
history of the onset of psychiatric 
symptoms from the veteran.  

If the examiner believes that PTSD due to 
an in-service stressor(s) is the 
appropriate diagnosis, the examiner must 
specify the basis for the diagnosis and 
specifically identify which stressor(s) 
is/are responsible for that conclusion.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The VBA AMC should review the 
requested examination report and required 
medical opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the VBA AMC must review the 
claims file and ensure that all VCAA 
notice and development obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), Veterans Benefits Act of 
2003, Pub. L. 108-183 ,§ 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified 
at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue on appeal under a 
broad interpretation of the applicable 
regulations and CAVC decisions, with 
consideration of West v. Brown, 7 Vet. 
App. 70 (1994); Cohen v. Brown, 10 Vet. 
App. 328 (1997); and 38 C.F.R. §§ 3.1(m), 
3.303, 3.304, and 4.125 (2003), as 
applicable.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  The 
veteran is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



